Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed actions
2.	Claims 1-20 were filed on 08/13/2019. Applicant elects claims 1-15 and 21-25 without traverse. Claims 15-20 are withdrawn (see Restriction/Election response filed on 06/09/2021).	
3.	Claims 1-15 and 21-25 are pending.


Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


6.	claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Basiri et al.  (US 20180089011A1) hereinafter referred as Basiri in view of   Goldberg et al. (US 10,397,343 Bl) hereinafter referred as Goldberg.

Regarding claims 1, 21 , 25  and , Basiri discloses a network computer system comprising:
 one or more processors; a set of memory resources, the set of memory resources storing (i) a set of instructions, and (ii) a data path model that includes a plurality of program nodes, each program node representing one of multiple programs that act to fulfill service requests for a network service ([paragraphs 0032-0034 and Fig. 5]); 
wherein each program node is associated with corresponding sequence data, the corresponding sequence data of each program node identifying an expectation that the program represented by the program node calls or is called by another one of the multiple programs, to perform tasks in connection with handling of an incoming service request ([see paragraph 0040 and Fig. 5]  the input of each microservice [i.e. programs] in request path 500 is the output of a single upstream microservice, and each of microservices 522, 523, and 524 is traversed sequentially by a request from client 510.   when client 510 makes a request within network infrastructure 100 via data request 501, multiple data requests may fan out from one or more of microservices 522, 523, and 524 to other microservices.  In addition, the output of a downstream microservice may 
wherein the data path model specifies a logical arrangement for the plurality of program nodes that is in accordance with the sequence data associated with each of the plurality of program nodes, the logical arrangement reflecting at least one data path by which the corresponding programs execute to perform a respective task ([see paragraphs 0039 and 0043] data request 501, which is initiated by client 510, is received by top-level service 521, and, after the request traverses the appropriate microservices in response path 500, a request response 505 is transmitted to client 510 that provides the data requested by client 510.  Specifically, data request 501 is received by top-level service 521, which processes data request 501 and, in response, transmits a request response 502 to downstream microservice 522.  Likewise, microservice 522 receives and processes request response 502 and transmits a request response 503 to downstream microservice 522; microservice 523 receives and processes request response 503 and transmits a request response 504 to downstream microservice 524; and microservice 524 receives request response 504 and transmits request response 505 to client 510….[0045] header 601 may include metadata provided by client 510 and/or by microservices 522, 523, or 524 as a particular request, which is manifested as a series of request responses 501-505, traverses request path 500);
., microservices that are affected by the output of microservice 524, the effect of the error or fault represented by error response 733 on the overall performance of test path 700 can be quantified; [0079 and 0081] when failure injection server 740, or any other downstream microservice, does not successfully implement appropriate fallback behavior, the performance of test path 700 is degraded.  For example, response request 743 may not be returned to the client at all, or response request 743 may be returned to the client with unwanted latency or incorrect or corrupted data [i.e. when a request received from client 510, the request passes through multiple downstream microservices i.e. 522 calls microservice 523…524... to perform sequences of requests/tasks [see fig. 5], when one of the microservices i.e. 524 failed (see 0066] the last program or microservice that acted on the service request prior to failure is microservice 523.  Because failure at i.e. 526, (unwanted latency or incorrect or corrupted data) the response request 743 does not return to the client 500 (see 0081]); and
 indicate a set of candidate programs as a cause of the failed service request using information associated with the second program ([see paragraphs 0066, 0079 and 0081] when test path 700 includes additional downstream microservices, i.e., microservices that are affected by the output of microservice 524, the effect of the error or fault represented by error response 733 on the overall performance of test path 700 can be quantified; [0079 and 0081 ]when failure injection server 740, or any other downstream microservice, does not successfully implement appropriate fallback behavior, the performance of test path 700 is degraded.  For example, response request 743 may not be returned to the client at all, or response request 743 may be returned to the client with unwanted latency or incorrect or corrupted data).  Basiri discloses as least a first program acted of multiple program that acted on the failed service request as recited above ([see paragraphs 0043, 066, and 0079 and 0081]).
Basiri may not explicitly disclose wherein the one or more processors access the instructions to: analyze a trace route for a failed service request; determine, from analyzing the trace route, failed service request; wherein the one or more processors access the instructions to: analyze a trace route for a failed service request 
However, Goldberg discloses wherein the one or more processors access the instructions to: analyze a trace route for a failed service request ([see col.10 lines 56-67 and col. 11 lines 1-4]) and Fig. 6] as shown in Fig 6, service 110A may generate and 
determine, from analyzing the trace route, failed service request ([see col. 6 lines 9-21 and col. 5 lines 40-50] the trace analysis functionality 180 may analyze trace data after an error has been encountered to debug one or more of the services 110A-110N, the trace analysis functionality 180 may be used for performance analysis, data flow analysis, and/or optimization of the service-oriented system 100 based on trace data. … The trace analysis system 160 may seek to retrieve selected elements of trace data from the services 110A-110N either automatically or in response to user commands.  For example, if an error is encountered in the service-oriented system 110, the trace analysis system 160 and/or a user may detect the error.  In response to a user command or through automatic execution of a program, the trace analysis system 160 may then attempt to obtain trace data that is relevant to one or more particular transactions, one or more particular hosts, and/or one or more particular services…the trace analysis functionality 180 may analyze trace data after an error has been encountered to debug one or more of the services 110A-110N);
wherein the one or more processors access the instructions to: analyze a trace route for a failed service request ([see col. 10 lines 53-67 and  coll. 11 lines 1-5] … 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Basiri and include wherein the one or more processors access the instructions to: analyze a trace route for a failed service request; determine, from analyzing the trace route, failed service request; wherein the one or more processors access the instructions to: analyze a trace route for a failed service request as taught by Goldberg. The motivation for doing so would have been in ordered to efficiently send a reply from a terminal downstream service to the immediately upstream service upon completion of the requested operation or upon encountering an error that prevents completion of the requested operation. 


Regarding claim 2, Basiri in view of Goldberg discloses claim 1 as recited above. Basiri may not explicitly disclose wherein a set of the program nodes are each associated with corresponding probability data, the corresponding probability data of the set of program nodes indicating a probability that the program represented by the corresponding program node calls or is called by another one of the multiple programs.
However, Goldberg discloses wherein a set of the program nodes are each associated with corresponding probability data, the corresponding probability data of the set of program nodes indicating a probability that the program represented by the corresponding program node calls or is called by another one of the multiple programs ([see co. 10 lines 53-67 and col. 11 lines 1-4]).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Basiri and include wherein a set of the program nodes are each associated with corresponding probability data, the corresponding probability data of the set of program nodes indicating a probability that the program represented by the corresponding program node calls or is called by another one of the multiple programs as taught by Goldberg. The motivation for doing so would have been in ordered to generate an optimized configuration by optimizing a user defined function of network latency, throughput, reliability and cost.

Regarding claim 3, Basiri in view of Goldberg discloses claim 2 as recited above. Basiri father discloses wherein the one or more processors identify, from the data path model, the second program of the multiple programs that was expected to be 

Regarding claim 4, Basiri in view of Goldberg discloses claim 3 as recited above Basiri father discloses wherein the one or more processors use probability data associated with the program node of the second program to determine whether the second program is the cause of the failed service request ([see paragraphs 0043, 0066, 0079 and 0081 Figs. 5 and 7]).

Regarding claims 5  and 22, Basiri in view of Goldberg discloses claim 1 as recited above Basiri further discloses wherein the one or more processors access the instructions to: determine, separate from the failed service request, whether any of the multiple programs are reporting errors; and identify a portion of the at least one data path that includes each of the multiple programs that is determined to be reporting an error, the portion of the at least one data path including an upstream program node, representing another one of the multiple programs that calls a program that is reporting errors ([see paragraphs 0040 0059 and 0063-0066]).

Regarding claims 6 and 23, Basiri in view of Goldberg discloses claim 5 as recited above.  Basiri further disclose wherein the one or more processors access the instructions to identify, using the data path model, at least one program that is expected 

Regarding claim 7, Basiri in view of Goldberg discloses claim 1 as recited above. Basiri may not explicitly disclose wherein the memory resources store a plurality of data path models, including a first data path model and a second data path model, wherein the corresponding sequence data of one or more program nodes of the first data path model is different than the corresponding sequence data of one or more program nodes of the second data path model; and wherein each of the data path models specify a corresponding logical arrangement for the plurality of program nodes that is in accordance with the sequence data of that data path model, the corresponding logical arrangement of each data path model reflecting at least one data path by which the corresponding programs execute successively to fulfill corresponding service requests, so that each of the corresponding service requests is successfully handled
However, Goldberg discloses wherein the memory resources store a plurality of data path models, including a first data path model and a second data path model, wherein the corresponding sequence data of one or more program nodes of the first data path model is different than the corresponding sequence data of one or more program nodes of the second data path model; and wherein each of the data path models specify a corresponding logical arrangement for the plurality of program nodes that is in accordance with the sequence data of that data path model, the corresponding logical arrangement of each data path model reflecting at least one data path by which the corresponding programs execute successively to fulfill corresponding service 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Basiri and include wherein the memory resources store a plurality of data path models, including a first data path model and a second data path model, wherein the corresponding sequence data of one or more program nodes of the first data path model is different than the corresponding sequence data of one or more program nodes of the second data path model; and wherein each of the data path models specify a corresponding logical arrangement for the plurality of program nodes that is in accordance with the sequence data of that data path model, the corresponding logical arrangement of each data path model reflecting at least one data path by which the corresponding programs execute successively to fulfill corresponding service requests, so that each of the corresponding service requests is successfully handled as taught by Goldberg. The motivation for doing so would have been in ordered to generate an optimized configuration by optimizing a user defined function of network latency, throughput, reliability and cost.

Regarding claim 8, Basiri in view of Goldberg discloses claim 2 as recited above. Basiri may not explicitly disclose wherein the one or more processors access the instructions to: determine trace routes for a plurality of successful service requests; determine each of the sequence data and probability data associated with each program node based on an aggregation of the trace routes.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Basiri and determine trace routes for a plurality of successful service requests; determine each of the sequence data and probability data associated with each program node based on an aggregation of the trace routes as taught by Goldberg. The motivation for doing so would have been in ordered to efficiently send a reply from a terminal downstream service to the immediately upstream service upon completion of the requested operation or upon encountering an error that prevents completion of the requested operation.

Regarding claim 9, Basiri in view of Goldberg discloses claim 8 as recited above. Basiri may not explicitly disclose wherein the one or more processors access the instructions to: determine, from analyzing the trace routes, one or more data paths for each of the plurality of successful service requests; determine each of the sequence data and probability data associated with each program node based at least in part on a count of each instance that each of the multiple programs received and acted on data associated with each of the plurality of successful service requests.
However, Goldberg discloses wherein the one or more processors access the instructions to: determine, from analyzing the trace routes, one or more data paths for 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Basiri and include wherein the one or more processors access the instructions to: determine, from analyzing the trace routes, one or more data paths for each of the plurality of successful service requests; determine each of the sequence data and probability data associated with each program node based at least in part on a count of each instance that each of the multiple programs received and acted on data associated with each of the plurality of successful service requests as taught by Goldberg. The motivation for doing so would have been in ordered to generate an optimized configuration by optimizing a user defined function of network latency, throughput, reliability and cost.

Regarding claim 10, Basiri in view of Goldberg discloses claim 1 as recited above. Basiri further discloses wherein each program node of the plurality of program nodes represents a microservice of a microservice network architecture ([see paragraphs 0039-0043 and Fig] microservices).

Regarding claims 11, Basiri in view of Goldberg discloses claim 10 as recited above. Basiri further discloses wherein the microservice network architecture implements an on-demand network service ([see paragraphs 0039-0043])

Regarding claim 12, Basiri in view of Goldberg discloses claim 1 as recited above.  Basiri may not explicitly disclose wherein the logical arrangement is a graph data structure.
 However, Goldberg discloses wherein the logical arrangement is a graph data structure ([see col 7 lines 7-11 and col 22 lines 9-15 and Fig 13 and 14])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Basiri and include wherein the logical arrangement is a graph data structure. However, Goldberg discloses wherein the logical arrangement is a graph data structure as taught by Goldberg. The motivation for doing so would have been in ordered to generate an optimized configuration by optimizing a user defined function of network latency, throughput, reliability and cost.

Regarding claim 13, Basiri in view of Goldberg discloses claim 1 as recited above. wherein the one or more processors access the instructions to generate a data path view that identifies a data path of the failed service request, the data path view identifying a program node representing at least a last program to perform a task to fulfill the failed service request, and one or more program nodes that are expected by the data path model to have called or been called by the last program ([see paragraphs 0043, 0066, 0079 and 0081 Figs. 5 and 7]).

Regarding claim 14, Basiri in view of Goldberg discloses claim 13 as recited above.  Basiri further discloses wherein the one or more processors access the instructions to indicate that at least one of the expected one or more program nodes represent a corresponding program that is a likely source of the failed service request ([see paragraphs 0063, 0065-0066 0079 and 0081])

Regarding claim 15, Basiri in view of Goldberg discloses claim 14 as recited above. Basiri further discloses wherein the one or more processors indicate that at least one of the expected one or more program nodes represent the corresponding program that is the likely source of the failed service request by accessing logging information of the expected one or more programs([see paragraphs 0065-066, 0079 and 0081]) .

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

06/18/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457            

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457